Citation Nr: 1136521	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  00-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to September 1968.  He is the recipient of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

The Veteran's claim was denied most recently by way of a June 2010 Board decision.  In February 2011, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the case to the Board.  The Court granted the motion in February 2011, thereby vacating the Board's decision and remanding the matter to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the Air Force from June 1964 to September 1968, including service in Vietnam from February 1967 to April 1968.  See AF Form 7.  His military occupational specialty was that of a cook.  He claims that he has PTSD as a result of enemy base attacks (one of which he asserts resulted in a shrapnel wound to his right foot), seeing dead servicemen, and because a few of his friends in service died.  See Statements, June 1985 and May 1988.

As noted above, a February 2011 Court order vacated the Board's June 2010 decision denying the Veteran's claim and remanded this matter to the Board.  Subsequently, in July 2011, the Veteran requested, by way of his representative, a videoconference Board hearing, in which request the Veteran's representative noted that despite the Veteran's confinement, he would be able to attend a videoconference hearing at the local RO.  Subsequently, however, the Veteran submitted a statement in July 2011 requesting that the RO make arrangements with the Sand Ridge Secure Treatment Center (where the Veteran is confined) to videoconference in the Veteran from the facility.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Milwaukee, Wisconsin RO before a Veterans Law Judge.  In scheduling such videoconference hearing, obtain clarification from the Veteran's representative as to whether the Veteran plans to physically attend the hearing at the RO, or whether the Veteran is requesting to make arrangements to appear by way of videoconferencing from the Sand Ridge Secure Treatment Center where he is confined.  If the Veteran expresses that he will not be able to physically attend a videoconference hearing at the RO and instead wishes to schedule a videoconference hearing from his facility, make a reasonable attempt to coordinate such a videoconference Board hearing with the facility as requested by the Veteran in his July 2011 correspondence.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


